DETAILED ACTION
In response to communications filed 10/09/2020.
Claims 1-36 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/06/2020 and 10/28/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10-13, 15-17, 19-22, 24-26, 28-31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kar Kin Au et al. (US 2014/0254544 A1) in view of Hongchao Li et al. (US 2019/0320446 A1) in further view of Qing Li et al. (US 2017/0367116 A1) hereinafter “Kar” “Hongchao” and “Qing” respectively.

Regarding Claim 1, Kar teaches A method for a user equipment (UE) (Kar: paragraph 0022 & Fig. 1, UEs 104-114) for grant free transmissions (Kar: paragraph , the method comprising:
receiving, from a network equipment (Kar: paragraph 0021 & Fig. 1, said base station (BS)), a radio resource control (RRC) signaling (Kar: paragraph 0024, broadcast channel) indicating an uplink grant free transmission resource configuration for the transmission (and re-transmission) of uplink data (Kar: paragraph 0024, base station may notify UEs 104-114 of information necessary to enable and configure a grant-free transmission scheme and BS 102 may signal that it supports grant-free transmissions; see also paragraph 0048 &Figs. 8A-8B), the uplink grant free transmission resource configuration including a time resource (Kar: paragraphs 0025-0026 & 0030, grant-free uplink transmission scheme including time region), a frequency resource (Kar: paragraphs 0025-0026 & 0030, grant-free uplink transmission scheme including frequency), reference signal (RS) resource information (Kar: paragraphs 0025-0026 & 0030, grant-free uplink transmission scheme including pilot elements, thus teaching reference signal information), 
obtaining uplink grant free transmission resources based on the RRC signaling (Kar: paragraphs 0048-0050 & Figs. 8A-8B block 806, UE 104 determines an appropriate CTU to conduct uplink transmissions on), without receiving downlink control information (DCI) for the uplink grant free transmission resources (Kar: paragraphs 0021-0020, access uplink resources without the BS allocating resources to request/grant mechanism); and
transmitting, to the network equipment, the uplink data using the uplink grant free transmission resources (Kar: paragraph 0034, UEs determine which CTUs . 
Kar fails to explicitly teach the uplink grant free resource configuration additionally includes a periodicity of grant free transmission opportunities.  However, Hongchao from an analogous art teaches a UE receives a UL grant transmission from a base station to reserve dedicated resource based on (expected) periodicity information for UL transmissions (Hongchao: paragraphs 0066-0070).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grant-free transmission scheme of Kar to include scheduling intervals for periodic transmissions as taught in Hongchao to further indicate the interval between two grant free transmission opportunities and avoid collision.   
Kar-Hongchao fails explicitly teach the configuration information further indicates configuration for the re-transmission of uplink data.  However, Qing from an analogous art similarly teaches the UE may conduct a re-transmission of the UL message to conduct contention access again if reliable transmission is required for its grant-less UL data (Qing: paragraphs 0093 & 0106).  Thus Qing similarly teaches re-transmitting the UL message if it is determined the uplink data had not been received.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission scheme of Kar-Hongchao with the re-transmission of a UL message as taught in Qing to ensure the uplink transmission data is properly received.  

Regarding Claim 2, Kar-Hongchao-Qing teaches the respective claim(s) as presented above and further suggests receiving, from the network equipment, a DCI message indicating a grant of uplink transmission resources for a re-transmission of the uplink data (Qing: paragraph 0106, message may include a power adjustment value for the UE's next grant-less UL transmission); and
re-transmitting, to the network equipment, the uplink data based on the grant (Qing: paragraph 0106, said next grant-less UL transmission).  Examiner recites same reasoning to combine as presented in claim 1 above.

Regarding Claim 3, Kar-Hongchao-Qing teaches the respective claim(s) as presented above and further suggests wherein the RRC signaling further comprises a grant free UE identifier (Qing: paragraph 0108, UE may be assigned with a radio temporary identity (ID) that is used in grant-less access), the method further comprising: decoding the DCI message using the grant free UE identifier (Qing: paragraph 0108, grant-less access based on UE ID).  Examiner recites same reasoning to combine as presented in claim 1 above.

Regarding Claim 4, Kar-Hongchao-Qing teaches the respective claim(s) as presented above and further suggests wherein the DCI message comprises a new data indicator field set to a value of 1 indicating the grant for the re-transmission of the uplink data (Kar: paragraph 0023, A new field may be added to the UE capability list in RRC signaling to indicate whether the UE supports grant-free transmissions).

Regarding Claim 6, Kar-Hongchao-Qing teaches the respective claim(s) as presented above and further suggests wherein the RRC signaling further comprises a number of configured HARQ processes (Kar: paragraph 0033, mapping/re-mapping and collision resolution through asynchronous HARQ).

Regarding Claim 7, Kar-Hongchao-Qing teaches the respective claim(s) as presented above and further suggests wherein the RRC signaling further comprises a modulation and coding scheme (MCS) information (Kar: paragraph 0024, modulation and coding scheme (MCS) setting).

Regarding Claim 8, Kar-Hongchao-Qing teaches the respective claim(s) as presented above and further suggests re-transmitting the uplink data using the uplink grant free transmission resources if no DCI message indicating a grant for a re-transmission of the uplink data has been received (Qing: paragraphs 0093 & 0106, UE may conduct a re-transmission of the UL message to conduct contention access again (Qing: paragraphs 0093 & 0106).  Examiner recites same reasoning to combine as presented in claim 1 above.

Regarding Claim 10, Kar teaches A user equipment (UE) (Kar: paragraph 0022 & Fig. 1, UEs 104-114) configured for grant free transmissions (Kar: paragraph 0022, send uplink transmissions without the BS allocating resources to request/grant mechanisms), the UE comprising:
a processor (Kar: paragraph 0008 & Fig. 9, i.e. CPU or processor); and
a computer readable storage medium storing programming instructions for execution by the processor (Kar: paragraph 0008, computer readable storage medium storing programming for execution by the processor), the programming including instructions to:
receive, from a network equipment (Kar: paragraph 0021 & Fig. 1, said base station (BS)), a radio resource control (RRC) signaling (Kar: paragraph 0024, broadcast channel) indicating an uplink grant free transmission resource configuration for the transmission (and re-transmission) of uplink data (Kar: paragraph 0024, base station may notify UEs 104-114 of information necessary to enable and configure a grant-free transmission scheme and BS 102 may signal that it supports grant-free transmissions; see also paragraph 0048 &Figs. 8A-8B), 
the uplink grant free transmission resource configuration including a time resource (Kar: paragraphs 0025-0026 & 0030, grant-free uplink transmission scheme including time region), a frequency resource (Kar: paragraphs 0025-0026 & 0030, grant-free uplink transmission scheme including frequency), reference signal (RS) resource information (Kar: paragraphs 0025-0026 & 0030, grant-free uplink transmission scheme including pilot elements, thus teaching reference signal information), 
obtain uplink grant free transmission resources based on the RRC signaling (Kar: paragraphs 0048-0050 & Figs. 8A-8B block 806, UE 104 determines an appropriate CTU to conduct uplink transmissions on), without receiving downlink control information (DCI) for the uplink grant free transmission resources (Kar: , and
transmit, to the network equipment, the uplink data using the uplink grant free transmission resources (Kar: paragraph 0034, UEs determine which CTUs to transmit on based on mapping rules; see also paragraph 0049 & Figs. 8A-8B, send uplink transmission).
Kar fails to explicitly teach the uplink grant free resource configuration additionally includes a periodicity of grant free transmission opportunities.  However, Hongchao from an analogous art teaches a UE receives a UL grant transmission from a base station to reserve dedicated resource based on (expected) periodicity information for UL transmissions (Hongchao: paragraphs 0066-0070).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grant-free transmission scheme of Kar to include scheduling intervals for periodic transmissions as taught in Hongchao to further indicate the interval between two grant free transmission opportunities and avoid collision.   
Kar-Hongchao fails explicitly teach the configuration information further indicates configuration for the re-transmission of uplink data.  However, Qing from an analogous art similarly teaches the UE may conduct a re-transmission of the UL message to conduct contention access again if reliable transmission is required for its grant-less UL data (Qing: paragraphs 0093 & 0106).  Thus Qing similarly teaches re-transmitting the UL message if it is determined the uplink data had not been received.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date 

Regarding Claim 11, Kar-Hongchao-Qing teaches the respective claim(s) as presented above and further suggests receive, from the network equipment, a DCI message indicating a grant of uplink transmission resources for a re-transmission of the uplink data (Qing: paragraph 0106, message may include a power adjustment value for the UE's next grant-less UL transmission); and
re-transmit, to the network equipment, the uplink data based on the grant (Qing: paragraph 0106, said next grant-less UL transmission).  Examiner recites same reasoning to combine as presented in claim 10 above.

Regarding Claim 12, Kar-Hongchao-Qing teaches the respective claim(s) as presented above and further suggests wherein the RRC signaling further comprises a grant free UE identifier (Qing: paragraph 0108, UE may be assigned with a radio temporary identity (ID) that is used in grant-less access), the computer-readable medium having stored thereon computer-executable instructions, that when executed by the processor cause the UE to:
decode the DCI message using the grant free UE identifier (Qing: paragraph 0108, grant-less access based on UE ID).  Examiner recites same reasoning to combine as presented in claim 10 above.

Regarding Claim 13, Kar-Hongchao-Qing teaches the respective claim(s) as presented above and further suggests wherein the DCI message comprises a new data indicator field set to a value of 1 indicating the grant for the re-transmission of the uplink data (Kar: paragraph 0023, A new field may be added to the UE capability list in RRC signaling to indicate whether the UE supports grant-free transmissions).

Regarding Claim 15, Kar-Hongchao-Qing teaches the respective claim(s) as presented above and further suggests wherein the RRC signaling further comprises a number of configured HARQ processes (Kar: paragraph 0033, mapping/re-mapping and collision resolution through asynchronous HARQ).

Regarding Claim 16, Kar-Hongchao-Qing teaches the respective claim(s) as presented above and further suggests wherein the RRC signaling further comprises a modulation and coding scheme (MCS) information (Kar: paragraph 0024, modulation and coding scheme (MCS) setting).

Regarding Claim 17, Kar-Hongchao-Qing teaches the respective claim(s) as presented above and further suggests re-transmit the uplink data using the uplink grant free transmission resources if no DCI message indicating a grant for a re-transmission of the uplink data has been received (Qing: paragraphs 0093 & 0106, UE may conduct a re-transmission of the UL message to conduct contention access 

Regarding Claim 19, Kar teaches A method for a network equipment (Kar: paragraph 0021 & Fig. 1, base station (BS)) for grant free transmissions (Kar: paragraph 0022, send uplink transmissions without the BS allocating resources to request/grant mechanisms), the method comprising:
transmitting, to a user equipment (UE) (Kar: paragraph 0022 & Fig. 1, UEs 104-114), a radio resource control (RRC) signaling (Kar: paragraph 0023, UEs signal capability by RRC signaling) indicating an uplink grant free transmission resource configuration for the transmission (and re-transmission) of uplink data (Kar: paragraph 0024, base station may notify UEs 104-114 of information necessary to enable and configure a grant-free transmission scheme and BS 102 may signal that it supports grant-free transmissions; see also paragraph 0048 &Figs. 8A-8B), the uplink grant free transmission resource configuration including a time resource (Kar: paragraphs 0025-0026 & 0030, grant-free uplink transmission scheme including time region), a frequency resource (Kar: paragraphs 0025-0026 & 0030, grant-free uplink transmission scheme including frequency), reference signal (RS) resource information (Kar: paragraphs 0025-0026 & 0030, grant-free uplink transmission scheme including pilot elements, thus teaching reference signal information), and
receiving, from the UE, uplink data transmitted using uplink grant free transmission resources allocated based on the RRC signaling (Kar: paragraph 0034, UEs determine which CTUs to transmit on based on mapping rules; see also , without transmitting downlink control information (DCI) for the uplink grant free transmission resources (Kar: paragraphs 0021-0020, access uplink resources without the BS allocating resources to request/grant mechanism).
Kar fails to explicitly teach the uplink grant free resource configuration additionally includes a periodicity of grant free transmission opportunities.  However, Hongchao from an analogous art teaches a UE receives a UL grant transmission from a base station to reserve dedicated resource based on (expected) periodicity information for UL transmissions (Hongchao: paragraphs 0066-0070).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grant-free transmission scheme of Kar to include scheduling intervals for periodic transmissions as taught in Hongchao to further indicate the interval between two grant free transmission opportunities and avoid collision.   
Kar-Hongchao fails explicitly teach the configuration information further indicates configuration for the re-transmission of uplink data.  However, Qing from an analogous art similarly teaches the UE may conduct a re-transmission of the UL message to conduct contention access again if reliable transmission is required for its grant-less UL data (Qing: paragraphs 0093 & 0106).  Thus Qing similarly teaches re-transmitting the UL message if it is determined the uplink data had not been received.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission scheme of Kar-Hongchao with the 

Regarding Claim 20, Kar-Hongchao-Qing teaches the respective claim(s) as presented above and further suggests transmitting, to the UE, a DCI message indicating a grant of uplink transmission resources for a re-transmission of the uplink data (Qing: paragraph 0106, message may include a power adjustment value for the UE's next grant-less UL transmission); and
receiving, from the UE, the uplink data re-transmitted based on the grant (Qing: paragraph 0106, said next grant-less UL transmission).  Examiner recites same reasoning to combine as presented in claim 19 above.

Regarding Claim 21, Kar-Hongchao-Qing teaches the respective claim(s) as presented above and further suggests wherein the RRC signaling further includes a grant-free UE identifier (Qing: paragraph 0108, UE may be assigned with a radio temporary identity (ID) that is used in grant-less access).  Examiner recites same reasoning to combine as presented in claim 19 above.

Regarding Claim 22, Kar-Hongchao-Qing teaches the respective claim(s) as presented above and further suggests wherein the DCI message comprises a new data indicator field set to a value of 1 indicating the grant for the re-transmission of the uplink data (Kar: paragraph 0023, A new field may be added to the UE .

Regarding Claim 24, Kar-Hongchao-Qing teaches the respective claim(s) as presented above and further suggests wherein the RRC signaling further comprises a number of configured HARQ processes (Kar: paragraph 0033, mapping/re-mapping and collision resolution through asynchronous HARQ).

Regarding Claim 25, Kar-Hongchao-Qing teaches the respective claim(s) as presented above and further suggests wherein the RRC signaling further comprises a modulation and coding scheme (MCS) information (Kar: paragraph 0024, modulation and coding scheme (MCS) setting).

Regarding Claim 26, Kar-Hongchao-Qing teaches the respective claim(s) as presented above and further suggests receiving a re-transmission of the uplink data using the uplink grant free transmission resources (Qing: paragraphs 0093 & 0106, UE may conduct a re-transmission of the UL message to conduct contention access again (Qing: paragraphs 0093 & 0106).  Examiner recites same reasoning to combine as presented in claim 19 above.

Regarding Claim 28, Kar teaches A network equipment (Kar: paragraph 0021 & Fig. 1, base station (BS)) configured for grant free transmissions (Kar: paragraph , the network equipment comprising:
a processor (Kar: paragraph 0006, i.e. processor); and
a computer readable storage medium storing programming instructions for execution by the processor (Kar: paragraph 0006, computer readable storage medium storing programming for execution by the processor, the programming including instructions to implement a grant-free uplink transmission scheme), the programming including instructions to:
transmit, to a user equipment (UE) (Kar: paragraph 0022 & Fig. 1, UEs 104-114), a radio resource control (RRC) signaling (Kar: paragraph 0023, UEs signal capability by RRC signaling) indicating an uplink grant free transmission resource configuration for the transmission (and re-transmission) of uplink data (Kar: paragraph 0024, base station may notify UEs 104-114 of information necessary to enable and configure a grant-free transmission scheme and BS 102 may signal that it supports grant-free transmissions; see also paragraph 0048 &Figs. 8A-8B), the uplink grant free transmission resource configuration including a time resource (Kar: paragraphs 0025-0026 & 0030, grant-free uplink transmission scheme including time region), a frequency resource (Kar: paragraphs 0025-0026 & 0030, grant-free uplink transmission scheme including frequency), reference signal (RS) resource information (Kar: paragraphs 0025-0026 & 0030, grant-free uplink transmission scheme including pilot elements, thus teaching reference signal information), and
receive, from the UE, uplink data transmitted using uplink grant free transmission resources allocated based on the RRC signaling (Kar: paragraph , without transmitting downlink control information (DCI) for the uplink grant free transmission resources (Kar: paragraphs 0021-0020, access uplink resources without the BS allocating resources to request/grant mechanism).
Kar fails to explicitly teach the uplink grant free resource configuration additionally includes a periodicity of grant free transmission opportunities.  However, Hongchao from an analogous art teaches a UE receives a UL grant transmission from a base station to reserve dedicated resource based on (expected) periodicity information for UL transmissions (Hongchao: paragraphs 0066-0070).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grant-free transmission scheme of Kar to include scheduling intervals for periodic transmissions as taught in Hongchao to further indicate the interval between two grant free transmission opportunities and avoid collision.   
Kar-Hongchao fails explicitly teach the configuration information further indicates configuration for the re-transmission of uplink data.  However, Qing from an analogous art similarly teaches the UE may conduct a re-transmission of the UL message to conduct contention access again if reliable transmission is required for its grant-less UL data (Qing: paragraphs 0093 & 0106).  Thus Qing similarly teaches re-transmitting the UL message if it is determined the uplink data had not been received.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission scheme of Kar-Hongchao with the 

Regarding Claim 29, Kar-Hongchao-Qing teaches the respective claim(s) as presented above and further suggests transmit, to the UE, a DCI message indicating a grant for a re-transmission of the uplink data (Qing: paragraph 0106, message may include a power adjustment value for the UE's next grant-less UL transmission); and
receive, from the UE, the uplink data re-transmitted based on the grant (Qing: paragraph 0106, said next grant-less UL transmission).  Examiner recites same reasoning to combine as presented in claim 28 above.

Regarding Claim 30, Kar-Hongchao-Qing teaches the respective claim(s) as presented above and further suggests wherein the RRC signaling further comprises a grant free UE identifier (Qing: paragraph 0108, UE may be assigned with a radio temporary identity (ID) that is used in grant-less access).  Examiner recites same reasoning to combine as presented in claim 28 above.

Regarding Claim 31, Kar-Hongchao-Qing teaches the respective claim(s) as presented above and further suggests wherein the DCI message comprises a new data indicator field set to a value of 1 indicating the grant for the re-transmission of the uplink data (Kar: paragraph 0023, A new field may be added to the UE .

Regarding Claim 33, Kar-Hongchao-Qing teaches the respective claim(s) as presented above and further suggests wherein the RRC signaling further comprises a number of configured HARQ processes (Kar: paragraph 0033, mapping/re-mapping and collision resolution through asynchronous HARQ).

Regarding Claim 34, Kar-Hongchao-Qing teaches the respective claim(s) as presented above and further suggests wherein the RRC signaling further comprises a modulation and coding scheme (MCS) information (Kar: paragraph 0024, modulation and coding scheme (MCS) setting).

Regarding Claim 35, Kar-Hongchao-Qing teaches the respective claim(s) as presented above and further suggests receive a re-transmission of the uplink data using the uplink grant free transmission resources (Qing: paragraphs 0093 & 0106, UE may conduct a re-transmission of the UL message to conduct contention access again (Qing: paragraphs 0093 & 0106).  Examiner recites same reasoning to combine as presented in claim 28 above.

Claims 5, 9, 14, 18, 23, 27, 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over , Kar-Hongchao-Qing in further view of Chou et al. (US 2018/0139778 A1) hereinafter “Chou.”

Regarding Claim 5, Kar-Hongchao-Qing teaches the respective claim(s) as presented above however fails to explicitly teach wherein the RRC signaling further comprises a number of transmission repetitions of the uplink data.  However, Chou from an analogous art similarly teaches the UE may also repeat each packet if a repetition value is configured with the logical channel (Chou: paragraph 0105).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kar-Hongchao-Qing to include the repetition feature of Chou to re-transmit uplink data based on a preferential number of transmission repetitions of uplink data.  

Regarding Claim 9, Kar-Hongchao-Qing teaches the respective claim(s) as presented above however fails to explicitly teach re-transmitting the uplink data using the uplink grant free transmission resources until the number of transmission repetitions is reached.  However, Chou from an analogous art similarly teaches the UE may also repeat each packet if a repetition value is configured with the logical channel (Chou: paragraph 0105).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kar-Hongchao-Qing to include the repetition feature of Chou to re-transmit uplink data based on a preferential number of transmission repetitions of uplink data.  

Regarding Claim 14, Kar-Hongchao-Qing teaches the respective claim(s) as presented above however fails to explicitly teach wherein the RRC signaling further comprises a number of transmission repetitions of the uplink data.  However, Chou from an analogous art similarly teaches the UE may also repeat each packet if a repetition value is configured with the logical channel (Chou: paragraph 0105).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kar-Hongchao-Qing to include the repetition feature of Chou to re-transmit uplink data based on a preferential number of transmission repetitions of uplink data.  

Regarding Claim 18, Kar-Hongchao-Qing-Chou teaches the respective claim(s) as presented above and Chou further suggests re-transmit the uplink data using the uplink grant free transmission resources until the number of transmission repetitions is reached (Chou: paragraph 0105, UE may also repeat each packet if a repetition value is configured with the logical channel).  Examiner recites same reasoning to combine as presented in claim 14 above.

Regarding Claim 23, Kar-Hongchao-Qing teaches the respective claim(s) as presented above however fails to explicitly teach wherein the RRC signaling further comprises a number of transmission repetitions of the uplink data.  However, Chou from an analogous art similarly teaches the UE may also repeat each packet if a repetition value is configured with the logical channel (Chou: paragraph 0105).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kar-Hongchao-Qing to include the repetition feature of Chou to re-transmit uplink data based on a preferential number of transmission repetitions of uplink data.  

Regarding Claim 27, Kar-Hongchao-Qing-Chou teaches the respective claim(s) as presented above and Chou further suggests receiving a re-transmission of the uplink data using the uplink grant free transmission resources until the number of transmission repetitions is reached (Chou: paragraph 0105, UE may also repeat each packet if a repetition value is configured with the logical channel).  Examiner recites same reasoning to combine as presented in claim 23 above.

Regarding Claim 32, Kar-Hongchao-Qing teaches the respective claim(s) as presented above however fails to explicitly teach wherein the RRC signaling further comprises a number of transmission repetitions of the uplink data.  However, Chou from an analogous art similarly teaches the UE may also repeat each packet if a repetition value is configured with the logical channel (Chou: paragraph 0105).  Accordingly, it would have been obvious to one of ordinary skill in the art before the 

Regarding Claim 36, Kar-Hongchao-Qing-Chou teaches the respective claim(s) as presented above and Chou further suggests receive a re-transmission of the uplink data using the uplink grant free transmission resources until the number of transmission repetitions is reached (Chou: paragraph 0105, UE may also repeat each packet if a repetition value is configured with the logical channel).  Examiner recites same reasoning to combine as presented in claim 32 above.

Response to Arguments
Arguments regarding independent claims 1, 10, 19 and 28:
The prior arts alone or in combination fails to teach or suggest the UE receives a grant free transmission configuration including a periodicity of grant free transmission opportunities since the UE of Hongchao transmits the request for scheduling of period transmission (remarks, page 9, paragraph 2 to page 11 paragraph 1).  In other words, Hongchao teaches the UE transmitting the periodicity information for UL data transmission as opposed to the UE receiving periodicity information for UL data transmission as claimed.  

Examiner’s response:
10/09/2020 have been fully considered but they are not persuasive.  After review of the prior arts, Examiner notes Hongchao specifically teaches in response to the scheduling request, the base station transmits a UL grant which may activate and/or reserve dedicated resource for UL transmissions to said base station (Hongchao: paragraph 0066).  Therefore, although Hongchao teaches the UE may transmit a scheduling request including an expected scheduling interval or periodicity information (Hongchao: paragraphs 0069-0070) as argued, the base station (gNB) itself transmits the UL grant-free transmission with the dedicated resources including periodicity information assigned for the UE for UL transmissions.  Since Hongchao teaches the dedicated resources assigned in the UL grant transmission is in response to the expected scheduling interval or periodicity information, Hongchao similarly teaches the UE receives UL grant information including periodicity information from the base station for UL transmissions.  
Therefore, Examiner maintains the rejection of independent claims 1, 10, 19 and 28 and respective dependent claims as provided in the Office Action above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468